internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-126188-02 date date legend taxpayer parent state x county developer a developer b developer c developer d developer e year year date area area corridor corridor plr-126188-02 a dear this letter responds to your letter dated date requesting a letter_ruling on behalf of taxpayer concerning whether the payments received by taxpayer for the undergrounding of existing overhead electric distribution lines are nonshareholder contributions to capital excludable from income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is a wholly-owned subsidiary of parent and a member of the parent affiliated_group parent is a holding_company taxpayer is a regulated_public_utility under sec_7701 and is in the business of generating transmitting and distributing electric power in state x and other states the members of the parent affiliated_group file a consolidated federal_income_tax return on a calendar_year basis using the accrual_method of accounting taxpayer owns operates and maintains the electric distribution system some of its service areas are designated as underground service and others are overhead service where adequate overhead service is provided a customer at its own expense may request the undergrounding of the existing service developers a b c d and e developers located in county requested that taxpayer undergound the overhead lines on their respective properties taxpayer was serving these locations from existing overhead lines as a condition for obtaining the electrical construction services taxpayer required that developers pay a contribution_in_aid_of_construction ciac including a gross-up for the tax effect recovery factor before construction begins taxpayer recognized these payments as taxable_income in the year of receipt payments were received starting in year and extending to year the estimated cost of relocating and undergrounding the overhead electrical facilities is approximately dollar_figurea the developers’ projects are similar in nature at the time of the site plan review of the properties taxpayer provided service capacity by overhead distribution lines sufficient to serve developers’ properties the lines that served the properties also served other properties the undergrounding of the lines was not a prerequisite to new service because there already was service to the properties generally several blocks of property would be combined to form a larger development resulting in the removal of existing overhead distribution lines and replacing them with underground lines to the new facilities being constructed and county ordinance requires that plr-126188-02 distribution lines along the perimeter of the property be undergrounder whenever construction takes place for developers’ properties the undergrounding was done in accordance with county’s underground utility plan plan which was adopted on date the plan clearly demonstrates that the undergrounding was compelled by a specific public benefit which county required private developers to provide county had clearly established plans for undergrounding in area and area the plan was a capital improvement plan sponsored by county for the benefit of the public at large in the plan corridor situated as it is within corridor is designated as the highest priority underground utility development area uuda although developer c is not within corridor it did fall within the plan due to its proximity to a designated gateway the corridor plan is in addition to the basic site plan requirement for undergrounding the plan estimates the length of overhead lines to be undergrounded and the costs within the designated uudas and in gateway areas of which area is one this includes a specific estimate of linear feet to be undergrounded in area in which developers’ a b d and e projects are located the capital funding strategies portion of the plan recognizes that private sector contributions are expected in order to reduce an otherwise public responsibility consequently the undergrounding was done pursuant to official county policy which states that the preferred placement of electric telephone and other utility lines would be underground when this is not feasible aerial lines should be placed along rear lot lines or similar areas which have low visibility in the site plan review process developers are required to underground the power lines in accordance with this policy and plan taxpayer also represents that the underground lines have become a permanent part of taxpayer’s working_capital structure the payments to taxpayer are not compensation_for services provided to developers because after the payments were made taxpayer was not required to provide services which were not already being provided by the overhead power lines the payments were bargained for because they were part of the consideration for construction of the project and the parties negotiated for allocation of work responsibility and in other respects bargained for pricing and labor the payments will result in a benefit to taxpayer commensurate with their value because they will be used as part of taxpayer’s electrical distribution system over which it provides electricity for sale to its customers and the underground lines will continue to be used by taxpayer and its business to produce income ruling requested taxpayer requests the internal_revenue_service to rule that the payments received by taxpayer from developers for undergrounding the existing overhead electric distribution lines are nonshareholder contributions to capital under sec_118 and are not taxable ciacs under sec_118 plr-126188-02 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess in general the amendment made by of the act to sec_118 was intended to require a regulated_public_utility to include in income the value of any ciac made to encourage the provision of services by the utility to a customer as a result under the act all ciacs even those received by a regulated_public_utility such as taxpayer are includable in the gross_income of the receiving corporation the house ways_and_means_committee report house report states that property including money is a ciac rather than a contribution_to_capital if it is contributed to provide or encourage the provision of services to or for the benefit of the person making the contribution h_r rep no 99th cong 1st sess vol c b a utility is considered as having received property to encourage the provision of services if any one of the following conditions is met the receipt of the property is a prerequisite to the provision of the services the receipt of the property results in the provision of services earlier than would have been the case had the property not been plr-126188-02 received or the receipt of the property otherwise causes the transferor to be favored in any way the house report also states that the repeal of the special exclusion does not affect transfers of property that are not made for the provision of services including situations where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfers h_r rep no 99th cong 1st sess vol c b notice_87_82 1987_2_cb_389 provides additional guidance on the treatment of ciacs notice_87_82 follows the language from the house report and states that a payment received by a utility that does not reasonably relate to the provision of services by the utility or for the benefit of the person making the payment but rather relates to the benefit of the public at large is not a ciac in notice_87_82 an example of a payment benefitting the public at large is a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation is undertaken for either reasons of community aesthetics or in the interest of public safety and does not directly benefit particular customers of the utility in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital u s pincite c b pincite in 412_us_401 the court articulated five characteristics of a nonshareholder contribution_to_capital first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect in the present case the undergrounding of the overhead lines on developers’ properties was a condition of site plan approval imposed by county under the plan further the undergrounding is mandated by county ordinance and undertaken for purposes of community aesthetics and for the general benefit of the public accordingly we conclude that the payments to taxpayer from developers for the undergrounding of the overhead lines will not be treated as a ciac under sec_118 furthermore the payments to taxpayer from developers meet the five characteristics of nonshareholder contributions to capital stated in united_states v chicago burlington quincy railroad co plr-126188-02 based solely on the foregoing analysis and the representations made by taxpayer we rule as follows the payments received by taxpayer from developers for undergrounding the existing overhead electric distribution lines are nonshareholder contributions to the capital of taxpayer under sec_118 and are not ciacs under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely walter h woo walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
